Name: Commission Regulation (EEC) No 3520/86 of 18 November 1986 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1986 marketing year
 Type: Regulation
 Subject Matter: means of agricultural production;  accounting;  agricultural structures and production
 Date Published: nan

 No L 325/18 Official Journal of the European Communities 20 . 11 . 86 COMMISSION REGULATION (EEC) No 3520/86 of 18 November 1986 determining for the Member States the estimated loss of income and the esti ­ mated level of the premium payable per ewe and per female goat for the 1986 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (*), as last amended by Regulation (EEC) No 882/86 (2), and in particular Article 5 (4) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat, and in certain areas, of goatmeat ; whereas those areas are defined in Annex III to Regulation (EEC) No 1837/80 and in Article 1 of Commission Regulation (EEC) No 1065/86 (3) ; whereas Article 5 (9) of Regulation (EEC) No 1837/80 provides for the possibility of the granting of premiums to producers of female sheep of certain moun ­ tain breeds other than eligible ewes in certain areas ; whereas the sheep and the areas in question are defined in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat producers (4), as last amended by Regulation (EEC) No 3524/85 (*) ; Whereas pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 and to enable an advance payment to be made to sheepmeat and goatmeat producers operating in less ­ favoured agricultural areas, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices ; Whereas under Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable premiums for the remainder of the 1986 marketing year, such average being obtained in accordance with the provi ­ sions of Article 5 (6) ; whereas also under Article 5 (3) the amount of the premium for female goat is fixed at 80 % of the premium per ewe ; whereas under Article 5 (9) the amount of the premim for female sheep other than eligible ewes is also fixed at 80 % of the premium per ewe ; Whereas Commission Regulation (EEC) No 2545/86 (*) accordingly determined the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1986 marketing year, and autho ­ rized certain Member States to pay an advance ; whereas, in the light of the present situation on the Community market and in particular the collapse of market prices, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1986 marketing year should be redetermined ; whereas, by way of derogation from Article 4 (1 ) of Commission Regulation (EEC) No 3007/84 (*), as last amended by Regulation (EEC) No 1514/86 (8), the advance for the 1986 marketing year should therefore be 50 % of the esti ­ mated foreseeable premium ; whereas, in accordance with Article 4 (3) of the said Regulation, the advance is paid only where it is not less than one ECU ; Whereas, in Member States which have already paid the advance referred to in Regulation (EEC) No 2545/86, the amount payable to producers who have received the advance is the difference between the advance payable under this Regulation and that referred to in Regulation (EEC) No 2545/86 ; Whereas, in accordance with Article 4 (4) of Regulation (EEC) No 3007/84, Member States, are, under Regulation (EEC) No 2545/86, prevented from paying an advance on the premium referred to in Article 5 (5) of Regulation (EEC) No 1837/80 ; whereas, however, given the excep ­ tional market situation obtaining in region 1 following the Chernobyl accident and the fact that large numbers of lambs have been kept on holdings instead of being slaughtered, Greece and Italy should, by way of deroga ­ tion from the said Article 4 (4), be authorized to pay an advance on the premium ; Whereas Regulation (EEC) No 2545/86 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, (&gt;) OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 82, 27. 3 . 1986, p. 3 . 0 OJ No L 97, 12. 4. 1986, p . 25. (4) OJ No L 90, 1 . 4. 1984, p . 40 . ( «) OJ No L 226, 13 . 8 . 1986, p. 5. 0 OJ No L 283, 27. 10 . 1984, p. 28 . (8) OJ No L 132, 21 . 5. 1986, p. 16.O OJ No L 336, 14. 12. 1985, p. 5 . 20. 11 . 86 Official Journal of the European Communities No L 325/19 HAS ADOPTED THIS REGULATION : Article 5 of this Regulation, Member States are authorized to pay to goatmeat produers located in the less-favoured agricultural areas within the areas designated in paragraph 1 above shall be as follows :Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1986 marketing year for the following regions : Region Advance on premium payable per female goat in ECU Region Difference in ECU/100 kg 27, of which : Spain Portugal 6,192 2,078 2,0622 3 4 5 6 7 80,32 71,32 133,32 142,32 117,32 57,32 Article 4 1 . The estimated amount of the premium payable per female sheep other than an eligible ewe and per region in the areas mentioned in the Annex to Regulation (EEC) No 872/84 is as follows :Article 2 Region1 . The estimated amount of the premium payable per ewe and per region is as follows : Estimated amount of the premium payable per female sheep other than an eligible ewe in ECURegion. Estimated amount of the premium payable per ewe in ECU 5 6,460 2 3 4 5 6 7 15,261 16,404 23,998 8,075 21,118 5,159 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which, subject to the provisions of Article 5 of this Regulation, Member States are authorized to pay to producers of female sheep, other than eligible ewes, located in less-favoured agricultural areas within the areas mentioned in paragraph 1 above shall be as follows : Region Advance on premium payable perfemale sheep other than an eligible ewe in ECU 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, and by way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 3007/84 the advance which, subject to the provisions of Article 5 of this Regulation, Member States are authorized to pay producers located in less ­ favoured agricultural areas shall be as follows : 5 3,233 Region Advance on premium payable per ewe in ECU Article 5 In Member States which have paid the advance referred to in Regulation (EEC) No 2545/86, the amount payable to producers who have received that advance shall be the difference between the advance payable under this Regu ­ lation and that referred to in under Regulation (EEC) No 2545/86. 7,740 8,200 8,186 8,188 8,188 8,385 11,998 4,041 10,571 2,632 2,594 2 3, of which : Denmark Netherlands Luxembourg Belgium Germany 4 5 6 7, of which : Spain Portugal Article 6 In accordance with Article 5 (4) of Regulation (EEC) No 1837/80 and by way of derogation from Article 4 (4) of Regulation (EEC) No 3007/84, Member States of region 1 are hereby authorized to pay the advance payable in region 2 to producers of sheepmeat and, in the case of the areas specified in Annex III to Regulation (EEC) No 1837/80 and Article 1 of Regulation (EEC) No 1065/86, to producers of goatmeat. Article 3 1 . The estimated amount of the premium payable per female goat and per region in the areas designated in Annex III to Regulation (EEC) No 1837/80 and in Article 1 of Regulation (EEC) No 1065/86 is as follows : Article 7 Regulation (EEC) No 2545/86 is hereby repealed.Region Estimated amount of the premium payable per female goat in ECU 2 7 12,209 4,127 Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which, subject to the provisions of No L 325/20 Official Journal of the European Communities 20. 11 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1986. For the Commission Frans ANDRIESSEN Vice-President